UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 99-6135



In Re: IMAM ABU MUHAMMAD, formerly known as
Brian Lewis Hines,

                                                         Petitioner.



       On Petition for Writ of Mandamus.    (CA-97-591-M-5)


Submitted:   March 9, 1999                 Decided:   March 24, 1999


Before ERVIN, HAMILTON, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Imam Abu Muhammad, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Imam Abu Muhammad, formerly known as Brian Lewis Hines, filed

a petition for writ of mandamus requesting that this court compel

the district court for the Eastern District of North Carolina to

adjudicate the merits of his “Motion for Modification of Judicial

Order” now pending before that court.    In this mandamus petition,

Muhammad fails to establish that he has a clear right to the relief

sought.   See In re First Fed. Sav. & Loan Ass’n., 860 F.2d 135, 138

(4th Cir. 1988).   We therefore grant Muhammad’s in forma pauperis

status but deny Muhammad’s petition for writ of mandamus.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2